internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-119319-98 date date legend distributing controlled controlled controlled group a group b group c trust_beneficiary state a shareholder shareholder shareholder business a business b plr-119319-98 business c t r dear we respond to your letter dated date in which you requested rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date date date date date date date date and date specifically you requested rulings under sec_355 of the internal_revenue_code the facts submitted are as follows distributing is a closely_held_corporation organized under the laws of state a that is directly engaged in business a business b and business c distributing’s capital structure consists of t shares of voting common_stock all of which is owned by trust and three groups of shareholders group a group b and group c in addition to other assets distributing has inventory and cash distributing’s shareholders cannot agree on the business direction of business a and the amount of resources that should be expended thereon there are no disputes between the shareholders as to business b and business c except to the extent business a may be affected through services or products provided by business b and business c to resolve the disputes between the shareholders distributing will contribute portions of business a to three newly formed corporations the steps that will be taken are as follows distributing will form controlled controlled and controlled under the laws of state a the capital structure of the three corporations will consist of voting common_stock distributing will divide business a into three equal parts and contribute the parts to controlled controlled and controlled shareholder and shareholder will resign as co-trustees of trust distributing will distribute all the stock of controlled to group a in exchange for all of group’s a stock in distributing distributing will distribute all the stock of controlled to group b in exchange for all of group’s b stock in distributing plr-119319-98 distributing will distribute all the stock of controlled to group c in exchange for all of group’s c stock in distributing after the distribution distributing will retain business b business c the inventory and the cash distributing will sell the inventory and use the proceeds and the cash to purchase assets for business b shareholder who will also receive controlled stock in the distribution will remain as manager and employee of distributing in order to properly divide the value of the assets of distributing controlled will execute a note in the amount of r to distributing shareholders of controlled will transfer cash after the distribution to controlled that will be used to pay off the note the following representations have been made in connection with the proposed transaction a the indebtedness owed by controlled to distributing after the distribution of the controlled corporations including controlled will not constitute stock_or_securities b no part of the consideration distributed by distributing is being received by a stockholder of distributing as a creditor employee or in any capacity other than that of a stockholder of distributing c the fair_market_value of the controlled corporations’ stock and other consideration to be received by each shareholder of the distributing_corporation will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholders in the exchange d the years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted e following the transaction the distributing and controlled corporations will each continue the active_conduct of its business independently and with its separate employees f the distributions of the stock or stock and securities of the controlled corporations are carried out for the following corporate business_purpose to resolve shareholder disagreements concerning how distributing’s business a should be managed the distributions of the stock or stock and securities of the controlled corporations are motivated in whole or substantial part by this corporate business_purpose g there is no plan or intention by the shareholder or security holders of the plr-119319-98 distributing_corporation to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either the distributing or the controlled corporations after the transaction h there is no plan or intention by either the distributing_corporation or the controlled corporations directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 i there is no plan or intent to liquidate either the distributing or controlled corporations to merge those corporations with any other corporation or to sell or otherwise dispose_of the assets of such corporations after the transaction except in the ordinary course of business and except for distributing’s receipt of a note from controlled to compensate distributing for a portion of an asset transferred to controlled j the total adjusted bases and the fair_market_value of the assets transferred to each controlled_corporation by the distributing_corporation each equals or exceeds the sum of liabilities assumed by each such controlled_corporation plus any liabilities to which the transferred assets are subject and the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred k no intercorporate debt will exist between the distributing_corporation and the controlled corporations at the time of or subsequent to the distribution of each controlled corporation’s stock except the note that will be issued from controlled to distributing l payments made in connection with all continuing transaction if any between the distributing and controlled corporations will be for fair_market_value based on terms and conditions arrived at by the parties’ bargaining at arms length m no two parties to the transaction are investment companies as defined in sec_368 and iv n the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or the controlled corporations o none of the distributions of the stock of controlled and will be a plr-119319-98 disqualified_distribution within the meaning of sec_355 p the inventory amounts will be sold and the proceeds thereof as well as other cash held by distributing will be used to purchase and maintain farm equipment and to pay all accounts payables and accrued deferred expenses listed on the pro forma balance_sheet all of such funds will be used in connection with businesses that are retained by distributing based solely on the facts submitted and the representations made above it is held as follows the transfer of assets by distributing to controlled followed by the distribution of controlled stock to group a will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 the transfer of assets by distributing to controlled followed by the distribution of controlled stock to group b will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 the transfer of assets by distributing to controlled followed by the distribution of controlled stock to group c will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets and liabilities to controlled controlled and controlled in actual or constructive exchange for controlled controlled and controlled stock as described above sec_361 and sec_357 however distributing will recognize some gain if any on property transferred to controlled due to the note controlled issued to distributing sec_361 no gain_or_loss will be recognized by controlled controlled and controlled upon receipt of assets and liabilities in actual or constructive exchange for controlled controlled and controlled stock as described above sec_1032 the basis of the assets received by controlled controlled and controlled from distributing will be the same as the basis of such assets in the hands of distributing immediately prior to the proposed transaction except that the bases of assets received by controlled will be increased due to any gain recognized by distributing on assets transferred to controlled sec_362 plr-119319-98 the holding_period of the assets received by controlled controlled and controlled from distributing in the transaction will include the holding_period of distributing in those assets immediately before the transaction sec_1223 no gain_or_loss will be recognized by distributing on the distribution of all of the stock of controlled to group a sec_361 no gain_or_loss will be recognized by distributing on the distribution of all of the stock of controlled to group b sec_361 no gain_or_loss will be recognized by distributing on the distribution of all of the stock of controlled to group c sec_361 no gain_or_loss will be recognized and no amount will be included in the income of group a group b and group c on the receipt of controlled controlled and controlled stock sec_355 the basis of controlled stock in the hand of group a will be the same as group a’s basis in its distributing stock held immediately before the transaction sec_358 the basis of controlled stock in the hand of group b will be the same as group b’s basis in its distributing stock held immediately before the transaction sec_358 the basis of controlled stock in the hand of group c will be the same as group c’s basis in its distributing stock held immediately before the transaction sec_358 of the code the holding_period of controlled stock received by group a in the transaction will include the holding_period of the distributing stock surrendered by group a in the exchange provided that such stock is held as a capital_asset on the date of the exchange sec_1223 the holding_period of controlled stock received by group b in the transaction will include the holding_period of the distributing stock surrendered by group b in the exchange provided that such stock is held as a capital_asset on the date of the exchange sec_1223 the holding_period of controlled stock received by group c in the transaction will include the holding_period of the distributing stock surrendered by group c in the exchange provided that such stock is held as a capital_asset on the date of the exchange sec_1223 plr-119319-98 proper allocation of earnings_and_profits among distributing and controlled and will be made pursuant to regulation sec_1_312-10 sec_312 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely assistant chief_counsel corporate by alfred bishop chief branch
